*347Concurring Opinion.
Fenner, J.
Article 2881 C. C. declares: “Every partnership ends of right by the death of one of the partners, unless an agreement has been made to the contrary.”
I think this sanctions any otherwise lawful “agreement to the contrary,” and that the mention of particular agreements of that kind in the following Article 2882, is only exemplary and not limitative. Hence, I could see no objection to that feature of the act of partnership herein which subjected the continuance of the partnership to the option of the survivor.
If tlie deceased partner ctuld have validly created an absolute obligation to continue the partnership, he could have created a conditional one.
But the object of this suit is to hold, not the heirs, hut the executrix administering the succession of the deceased, bound under tlie continued partnership. I think this cannot be done, at least without proof that the succession has no creditors and that the executrix represents no interests except those of the heirs alone. Aman may bind his heirs by such agreement, but he cannot bind his creditors.
Thus it was held that the widow and heirs of a deceased partner could not, by voluntary agreement, continue a partnership as to the succession without the consent of the creditors. Buard vs. Lemée, 12 Rob. 243.
The administering executrix represents creditors as well as heirs. If ■the plaintiff has any rights, he must look to the heirs alone, not to "tlie succession or the administratrix.
' For these.reasons I concur in the decree.
.Manning, J., concurs in this opinion.